LEMMON, Justice,
Concurring in Denial of Application for Rehearing.
Defendant was not placed in jeopardy when the trial court on May 9, 1979 determined that defendant was then incapable of assisting in his own defense and accordingly ordered defendant to be committed to a mental institution pending his regaining the ability to assist in his defense. Although the trial court “accepted” a plea of not guilty by reason of insanity and characterized the commitment as a “sentence”, defendant’s sanity at the time of the offenses was never placed at issue, no evidence was ever offered or received on that question, and the trial court made no determination of that issue.
When the trial court subsequently vacated the order of commitment and had defendant returned for further proceedings, the contemplated proceedings will place defendant in jeopardy for. the first time.
Therefore, the motion to quash because of double jeopardy was properly denied.